Citation Nr: 1645099	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-06 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an evaluation greater than 40 percent disabling for prostate cancer with urinary incontinence prior to September 21, 2011.

2. Entitlement to a compensable evaluation for erectile dysfunction.

3. Entitlement to an evaluation greater than 10 percent disabling for left lower extremity radiculopathy.

4. Entitlement to an evaluation greater than 20 percent disabling for gastric ulcer.

5. Service connection for arthritis lumbar spine to include as secondary to exposure to contaminated water at Camp Lejeune

6. Entitlement to an effective date earlier than September 17, 2009 for the grant of service connection for prostate cancer with urinary incontinence.

7. Entitlement to an effective date earlier than September 17, 2009 for the grant of service connection for radiation proctitis.

8. Entitlement to an effective date earlier than September 17, 2009 for the grant of service connection for erectile dysfunction.

9. Entitlement to an effective date earlier than September 17, 2009 for the grant of special monthly compensation for loss of use of a creative organ.

10. Entitlement to an effective date earlier than November 19, 2012 for the grant of service connection for left lower extremity radiculopathy.

11. Service connection for colon cancer to include as secondary to exposure to contaminated water at Camp Lejeune.

12. Entitlement to an effective date earlier than May 30, 2012 for the grant of special monthly compensation based on housebound criteria being met.

13. Entitlement to individual unemployability prior to December 14, 2011.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to October 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012, January 2013, and June 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to individual unemployability prior to December 14, 2011 and entitlement to an effective date earlier than May 30, 2012 for the grant of special monthly compensation based on housebound criteria being met being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

At his July 2016 Board hearing the Veteran indicated he wished to raise a motion of clear and unmistakable error (CUE) in the February 2007 rating decision that denied entitlement to TDIU.  Effective March 24, 2015, when a claimant indicates a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150 (a). 79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014); 38 C.F.R. § 3.155 (a) (2015).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155 (a).  In light of the foregoing, the Veteran's motion for CUE in the February 2007 rating decision is referred to the AOJ for clarification and any appropriate action. 38 C.F.R. § 19.9 (b) (2015).



FINDINGS OF FACT

1. At his July 2014 Board hearing, prior to the promulgation of a decision in the matter, the Veteran submitted a request to withdraw his appeal on the issues of entitlement to an evaluation greater than 40 percent disabling for prostate cancer with urinary incontinence prior to September 21, 2011, entitlement to a compensable evaluation for erectile dysfunction, entitlement to an evaluation greater than 10 percent disabling for left lower extremity radiculopathy, entitlement to an evaluation greater than 20 percent disabling for gastric ulcer, and entitlement to service connection for arthritis of the lumbar spine; there are no questions of fact or law in these matters remaining for the Board to consider.

2. The Veteran was diagnosed with prostate cancer in 1999 but first filed a claim for service connection on May 15, 2006.

3. The Veteran completed radiation treatment for his prostate cancer, which caused his erectile dysfunction and radiation proctitis, on August 25, 2006.

4. The Veteran was first diagnosed with left lower extremity radiculopathy on November 19, 2012.

5. The Veteran does not have colon cancer.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim for entitlement to an evaluation greater than 40 percent disabling for prostate cancer with urinary incontinence prior to September 21, 2011, entitlement to a compensable evaluation for erectile dysfunction, entitlement to an evaluation greater than 10 percent disabling for left lower extremity radiculopathy, entitlement to an evaluation greater than 20 percent disabling for gastric ulcer, and entitlement to service connection for arthritis of the lumbar spine the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015). 

2. The criteria for an effective date of May 15, 2006, but no earlier, for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.400 (2015).

3. The criteria for an effective date of August 25, 2006, but no earlier, for service connection for radiation proctitis have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.400 (2015).

4. The criteria for an effective date of August 25, 2006, but no earlier, for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.400 (2015).

5. The criteria for an effective date of August 25, 2006, but no earlier, for entitlement to special monthly compensation for loss of use of a creative organ have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.400 (2015).

6. The criteria for an effective date earlier than November 19, 2012 for the grant of service connection for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

At his July 2014 Board hearing the Veteran indicated that he wished to withdraw all of his increased rating claims as well as his claim for service connection for arthritis of the lumbar spine.  His increased rating claims include entitlement to an evaluation greater than 40 percent disabling for prostate cancer with urinary incontinence prior to September 21, 2011, entitlement to a compensable evaluation for erectile dysfunction, entitlement to an evaluation greater than 10 percent disabling for left lower extremity radiculopathy, and entitlement to an evaluation greater than 20 percent disabling for gastric ulcer.

As the Veteran has withdrawn his appeal on these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the appeals are dismissed.

Earlier Effective Date Claims

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. §  3.1 (p).  Although the regulations have since been amended to provide for standardized claims forms, this was after the time period in question for this case.  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought." 38 C.F.R. § 3.155 (a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit. Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

	Prostate Cancer

The Veteran has argued he is entitled to an effective date earlier than September 17, 2009 for the grant of service connection for prostate cancer with urinary incontinence.

September 17, 2009 is the date that the RO identified as the first date on which the Veteran filed a claim for service connection for prostate cancer.  However, after a review of the record the Board finds that the Veteran's May 15, 2006 application for TDIU should be construed liberally as a claim for service connection for prostate cancer.  VA has a legacy of paternalism in its dealings with Veterans, King v. Brown, 4 Vet. App. 519, 522 (1993), and must extend a liberal reading to submission from the Veteran. Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Significantly, although the VCAA notification letter did not include prostate cancer, the Veterans responses to this letter and the authorization and consent to release medical information forms he submitted clearly noted he was being treated for the cancer and the ulcers.  A subsequent August 2006 statement of the Veteran noted that social security granted 100 percent for both the ulcers and included the cancer and indicated  that VA should "make any decision you feel that is right" and thanked VA for another chance at getting compensation.  With the principles of paternalism and liberal reading of submissions in mind, looking at the totality of the Veteran's submissions and considering that on his application the Veteran contended that his gastric ulcers and his prostate cancer caused his unemployability, and TDIU is granted based on service connected disabilities, therefore the Board infers the claim as one for service connection for prostate cancer.  

Prostate cancer is mentioned in medical records added to the Veteran's claims file prior to May 15, 2006; however, a review of the record does not show any earlier filing by the Veteran that could be considered a claim for service connection for prostate cancer.

Although the date of the Veteran's 1999 diagnosis of prostate cancer predates his May 15, 2006 claim for service connection, pursuant to 38 C.F.R. § 3.400, the earliest date on which service connection can be granted is either the date the entitlement arose, or the date the claim was received, whichever is later in time. As the date of the Veteran's informal claim for service connection for prostate cancer was later in time than the date entitlement arose, by law the date of the Veteran's claim is the proper effective date for service connection for prostate cancer.  38 U.S.C.A. §§ 5101, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.400 (2015). 

The Board has also considered whether an earlier effective date can be provided based on the application of a liberalizing law.  With respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 (2015).  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110 (g) and 38 C.F.R. § 3.114.

A Nehmer class member is a Vietnam Veteran who has a covered herbicide disease.  Covered herbicide diseases include prostate cancer.  See 38 C.F.R. § 3.186 c(b) (2015); Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161   (9th Cir. 2002).  The Board finds that as VA (1) has not denied compensation for prostate cancer in a decision issued between September 25, 1985 and May 3, 1989, and (2) no earlier claim regarding prostate cancer was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and November 7, 1996, the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  Hence, an earlier effective date in accordance with liberalizing law or the Nehmer guidelines is not warranted.  See 38 C.F.R. § 3.816 (c)(1), (c)(2).

Based on the forgoing, the Board finds that May 15, 2006 is the proper effective date for the grant of service connection for prostate cancer.

	Radiation Proctitis, Erectile Dysfunction

The Veteran has argued he is entitled to an effective date earlier than September 17, 2009 for the grant of service connection for radiation proctitis, erectile dysfunction, and special monthly compensation for loss of use of a creative organ.

The Veteran did not specifically claim either radiation prostitis or erectile dysfunction, rather the three were granted by the RO after the evidence showed the conditions were related to the Veteran's service-connected prostate cancer.

The RO set a September 17, 2009 effective date for all three as the RO found that that was the date on which the Veteran filed his claim for prostate cancer.  However, as discussed above, the Board has found the proper service connection date for prostate cancer is May 15, 2006.  Therefore, the Board will also examine whether the Veteran is entitled to an earlier effective date for service connection for radiation proctitis, erectile dysfunction, and special monthly compensation for loss of use of a creative organ.

The Veteran underwent external beam radiation therapy to treat his prostate cancer from June 20, 2006 to August 25, 2006.  Service connection was granted for both radiation proctitis and erectile dysfunction as being secondary to the radiation treatment.  Therefore, the Board finds that service connection for both conditions as well as special monthly compensation for loss of use of a creative organ should be granted effective August 25, 2006 as giving the Veteran the benefit of the doubt, that is the earliest date on which entitlement could have arose.  An earlier effective date is not warranted as the Veteran could not have incurred the conditions, which are secondary to the radiation therapy, prior to undergoing the radiation therapy.

	Left Lower Extremity Radiculopathy

The Veteran contends he is entitled to an effective date earlier than November 19, 2012 for the grant of service connection for left lower extremity radiculopathy.

The evidence does not reflect that the Veteran filed a separate claim for left lower extremity radiculopathy, but rather than the RO separately granted service connection for the condition, finding that it was caused by the Veteran's service-connected metastatic bone cancer.

The RO assigned an effective date for service connection for metastatic bone cancer of May 30, 2012, the date of a bone scan showing the cancer, finding that was the first date on which the condition was diagnosed.

Similarly, the RO assigned an effective date of November 19, 2012 for service connection for left lower extremity radiculopathy, finding that was the first date on which the condition was diagnosed.

On November 19, 2012 the Veteran underwent a VA examination at which the examiner diagnosed left lower extremity radiculopathy and opined that it was related to the Veteran's metastatic bone cancer.  A review of the records does not show any earlier diagnosis of left lower extremity radiculopathy.  The lay evidence further does not show an earlier onset date.  Therefore, November 19, 2012 is the date entitlement arose.

As the effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later, November 19, 2012 is the appropriate effective date in this case.  See 38 C.F.R. § 3.400 (2015).  




Service Connection

The Veteran has claimed service connection for colon cancer, to include as secondary to contaminated water at Camp Lejeune.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

A review of the record does not show that the Veteran has been diagnosed with colon cancer.  The Board notes that he has been diagnosed with and service connected for radiation proctitis based on colonoscopy findings.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

To the extent that the Veteran himself has opined that he has colon cancer, the Board finds that he does not have the education, training, or experience to diagnose such an unseen, internal condition as colon cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection for colon cancer, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in September 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The claims for earlier effective dates arise from the Veteran's disagreement with the effective dates assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in August 2015, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

The undersigned VLJ who conducted the July 2016 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination in connection with his claim for service connection for colon cancer but none is required as treatment records indicate that the Veteran does not have colon cancer.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

The appeal in the matter of entitlement to an evaluation greater than 40 percent disabling for prostate cancer with urinary incontinence prior to September 21, 2011 is dismissed.

The appeal in the matter of entitlement to a compensable evaluation for erectile dysfunction is dismissed.

The appeal in the matter of entitlement to an evaluation greater than 10 percent disabling for left lower extremity radiculopathy is dismissed.

The appeal in the matter of entitlement to an evaluation greater than 20 percent disabling for gastric ulcer is dismissed.

The appeal in the matter of entitlement to service connection for lumbar spine arthritis is dismissed.

An effective date of May 15, 2006, but no earlier, for service connection for prostate cancer is granted.

An effective date of August 25, 2006, but no earlier, for service connection for radiation proctitis is granted.

An effective date of August 25, 2006, but no earlier, for service connection for erectile dysfunction is granted.

An effective date of August 25, 2006, but no earlier, for service connection for entitlement to special monthly compensation for loss of use of a creative organ is granted.

An effective date earlier than November 19, 2012 for the grant of service connection for left lower extremity radiculopathy is denied.

Service connection for colon cancer is denied.


REMAND

Earlier Effective Date for TDIU

Concerning the claim for an earlier effective date, as noted above, the Board is referring a motion for clear and unmistakable error (CUE) in the February 2007 decision denying TDIU.  

As a successful CUE claim could result in an earlier effective date for TDIU, the Board finds his CUE claim should be adjudicated prior to the earlier effective date claim currently before the Board. 

Therefore, as the claim currently on appeal is inextricably intertwined with the new CUE claim, the CUE claim is referred to the RO for consideration and the Board will hold appellate adjudication of the claim for an earlier effective date in abeyance pending the RO's determination.

Special Monthly Compensation for Housebound

The Veteran has been granted special monthly compensation based on housebound criteria being met effective May 30, 2012 under 38 U.S.C. 1114, subsection (s) and 38 CFR 3.350(i).

Special monthly compensation under 38 U.S.C. 1114(s) is payable for a single service connected disability rated as totally disabling, with additional service connected disability or disabilities independently ratable at 60 percent, separate and distinct from the totally disabling service connected disability and involving different anatomical segments or bodily systems.

As the Board has found the Veteran is entitled to earlier effective dates for service connection for prostate cancer, radiation proctitis, and erectile dysfunction, the issue of an earlier effective date for special monthly compensation for being housebound must be remanded as the AOJ must first rate the service-connected disabilities for those periods.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate action on the Veteran's request to file a motion for clear and unmistakable error in the February 2007 rating decision denying entitlement to TDIU.  If the Veteran files the appropriate claim, adjudicate such claim.  

2. After effectuating the earlier effective dates for service connection for prostate cancer, radiation proctitis, and erectile dysfunction granted by the Board in this decision and rating those disabilities, readjudicate the Veteran's claim for an earlier effective date for special monthly compensation based on housebound criteria being met.

3. If the benefits sought on appeal remain denied, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


